                                   Case 1:05-cr-01039-CM Document 203 Filed 09/Ub/l~ t-'age .L u1 L
                                   Case 1:05-cr-01039-CM Document 204
                                                                   U.S. Filed 09/06/19
                                                                        Department      Page 1 of 2
                                                                                    of Justice

                       '   .   ~           -
                                   ............                              . .
                                                  .,.,.,_"' ......_.,__,..,.._~,_._.
                                                              ~                        ___,_.,.,,..
                                                                                                               United States Attorney
     ··...1 ~   ~ -:   J ~ r, v                                                                       n        Southern District of New York
',I h 'JC:JIVlETrf                                                              -.                    I.
                                                                                                                                                                         I"\. n (I """' . ..,,_
d1.LECTRON.ICf.LLY                                                                     nLED J;             .   The Silvio J Mollo Building . _ ,....,., "'.· !11 ( \
                                                                                                               OneSaintAndrew·sP/a:a f
                                                                                                                                                           1
                                                                                                                                                               .. r 1 -
                                                                                                                                                             ! [ ~- 1 ~~ '\'\ · :
                                                                                                                                                         f": :
                                                                                                                                                             I '.

!i-::::c,:,                                        ·· · · ,~I!                                                 New York. New York /0007         ! ·. , • · · ; '. _, . j ~ _. , .'L ., j
                                                                                                                                                 t   l   1>   .,...:.~   £   ~ Ii   '"'"'   •   • - -   '<l.J'




i~ r), .rl : : f!U~D:
,, ,. -==-•
          _. _____
               ,_ _ _-_-
                       _-_~
                          __-,.....,,.,..._,,.,.,,-.,,
                                 - "-- - !
                                                                                  Jl~l I~.~!:'                 September 6, 2019


     Via ECF and E-Mail
     The Honorable Colleen McMahon
     Chief United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007



     Dear Judge McMahon:

        We are writing in response to counsel's letter, dated September 5, 2019, objecting to the
     Government's request for 30 additional days in which to respond to the defendant's pending
     motion for a reduction in sentence. As the Court is aware, the defendant filed his motion in May
     2019. The parties initially agreed that the Government's response to the motion would be
     submitted by Friday, September 6, 2019, and proposed that schedule to the Court. The Court
     accepted the proposed schedule. This is the first adjournment request made by the Government.

         The Government first reached out to defense counsel on Saturday, August 31, to request the
     defendant's consent to the adjournment. Counsel indicated that he would speak with his client,
     and get back to the Government no later than Tuesday, September 3. Having received no response
     from defense counsel by the end of the day on September 3, the Government filed its request with
     the Court. Defense counsel did not lodge his objection to the request until late in the day on
     Thursday, September 5.

         While the Government is certainly aware, through the defendant's submission, of the
     seriousness of the defendant's medical conditions, the medical records submitted in support of the
     defendant's motion are historical, not recent, records. For instance, the Bureau of Prisons Health
     Services form that the defendant submitted in connection with his motion as part of Exhibit A is
     from July 2017. Accordingly, in order for the Government to fully evaluate its position on the
     pending motion, the Government is working to obtain additional information regarding the
     defendant's current medical condition, among other information from the Bureau of Prisons. In
     addition, as the Government indicated in its prior letter, the additional time would allow the
     continuation of the Government's internal processes in connection with the pending motion.
         Case 1:05-cr-01039-CM Document 203 Filed 09/Ub/l~ 1-1age L u1 L
         Case 1:05-cr-01039-CM Document 204 Filed 09/06/19 Page 2 of 2
                                                                                           Page 2


    Should the Court grant the requested adjournment, the Government will endeavor to file its
response in advance of the deadline set by the Court, as soon as it is able to do so. Thank you for
your consideration of this matter.


                                             Respectfully Submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: _/s/ Sarah Krissoff_ _ __
                                             Sarah Krissoff / Margery Feinzig
                                             Assistant United States Attorney
                                             (212) 637-2232 I 914-993-1903


cc: Karloff Commissiong, Esq. (counsel for Samuel Israel III)
